Title: To Alexander Hamilton from John Chaloner, 25 November 1784
From: Chaloner, John
To: Hamilton, Alexander



Dear Sir
Philada Novemr 25. 1784.

Inclosed you have bill of Lading for two boxes remaining in my care for Mr Church. I suppose these must contain the several articles wanted by the Ladies as they are the only packages in my possession that does not contain Merchandize directed for Sale. Mr Church informed me that a package would be sent by the same Vessell that brought those, containing things for his use and which he desired me to retain for him untill he came over. No package of such mark or description is come to hand—those are said to be for his use and one of them may propably be the one he intended to describe—if by examining the contents of them they or either of them should turn out to contain things different than what was intended for the Ladies will you please to have them taken care of for Mr Church.
Major Jackson declines parting with Ben But says when Mrs Church returns he will let her have him should she request it but will not part with him to any body else.
I will send you the account you desired in a few days. Mrs Chaloner joins me in Compliments to the Ladies and I remain with respect Dr Sir Your most Obdt Serv
John Chaloner
